Name: 87/224/EEC: Council Decision of 30 January 1987 concerning the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-04-10

 Avis juridique important|31987D022487/224/EEC: Council Decision of 30 January 1987 concerning the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 Official Journal L 098 , 10/04/1987 P. 0001COUNCIL DECISION of 30 January 1987 concerning the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 (87/224/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, following the enlargement of the Community to include Spain and Portugal, negotiations took place with the United States under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) in an attempt to find a solution to the trade dispute existing between the Community and the United States; Whereas the said negotiations have culminated in an agreement which is subject to confirmation and it is in the Community's interest to approve it, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under Article XXIV.6 of the GATT is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to make it binding on the Community. Done at Brussels, 30 January 1987. For the Council The President L. TINDEMANS EWG:L555UMBE00.96 FF: 5UEN; SETUP: 01; Hoehe: 347 mm; 40 Zeilen; 1538 Zeichen; Bediener: MARL Pr.: C; Kunde: ................................